ALLOWABILITY NOTICE
In communication received 23 July 2021, applicant submitted information disclosure statement documents.
Claims 1, 2, 4-11, 13, 15, 16, 18, 19, 21, 23 and 24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 July 2021 was filed after the mailing date of the Notice of Allowance on 7 July 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 5 October 2021 was filed after the mailing date of the Notice of Allowance on 7 July 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
Claims 1, 2, 4-11, 13, 15, 16, 18, 19, 21, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance.

With respect to claim 1, the cited prior art of record does not disclose or make obvious “transferring, in response to the request, execution of the instance of the application from the general 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





Sherman Lin
11/6/2021

/S. L./Examiner, Art Unit 2447      

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447